Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments and remarks filed on 02/15/2021 are acknowledged and have been fully considered.  Claims 1-20 are pending.  Claims 1, 3-7, 9 and 14 have been amended.  Claims 17-20 remain withdrawn as being directed to a non-elected invention.

Response to Amendments
The rejections of claims 4, 5, 7, 9-11, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the claim amendments filed on 02/15/2021.  Claim 4 has been amended to clarify that the substrate for the peroxide-producing oxidase is present in at least one of the composition of claim 1 or the site of the gram-negative bacterial infection.  The phrase “such as” in Claims 7 and 9 has been deleted.  The term ‘about’ has been deleted in claim 14.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Morrow are withdrawn in light of the claim 

Claim Objections
Claim 3 is objected to because of the following informalities:  The term “composition” is repeated twice in lines 1 and 2.  It is suggested to delete the second “composition” in line 2.  The phrase “independent of haloperoxidase microbicidal activity by the myeloperoxidase” can be amended to “independent of myeloperoxidase microbicidal activity”.  The claim also includes extraneous text “[0065] and [0066]” at the end of the claims.  It is suggested to delete“[0065] and [0066]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejections below are maintained and modified as necessitated by the amendments filed on 02/15/2021.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Becquerelle (US 2009/0280102; Pub. Nov. 12, 2009).
Regarding claim 1, Becquerelle teaches methods and compositions for inhibiting growth/killing of susceptible microorganisms by contacting site of infection of microorganisms with myeloperoxidase and at least two activity enhancing amino acids (abstract, par. [0009]). Becquerelle teaches the composition further comprises a peroxide producing oxidase (par. [0012]) and teaches its compositions to comprise 1 to 500 U/ml of glucose oxidase (par. [0013]). Becquerelle teaches methods of treating a human or animal subject (par. [0015]).  Becquerelle does not explicitly teach administering its compositions to a subject having a gram-negative bacterial infection, although Becquerelle teaches its composition is effective in inhibiting both Gram-positive and Gram-negative organisms (par. [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Becquerelle and administer its compositions to subjects 
Regarding claims 1-2, the limitations “the composition inhibits lipopolysaccharide endotoxin activity of gram-negative bacteria” and “the composition inhibits endotoxin activity of lipid A, the toxic component of lipopolysaccharide”, these limitations pertain to the intended outcome of the recited method. Since the teachings of Becquerelle render obvious a method of administering to a human a composition comprising myeloperoxidase and a peroxide-producing oxidase to treat gram-negative bacterial infections as recited in instant claim 1, it is expected the method of Becquerelle would also have the same intended outcome as recited in claims 1 and 2.
Regarding claim 3, the limitations “an amount that completely inhibits the lipopolysaccharide activity of the gram-negative bacteria, independent of haloperoxidase microbicidal activity by the myeloperoxidase” is an intended outcome of the recited method. The inhibition of the lipopolysaccharide activity of the gram-negative bacteria independent of haloperoxidase microbicidal activity by the myeloperoxidase is an inherent functional property of the myeloperoxidase. Becquerelle teaches the amounts of the myeloperoxidase from 1 to 50,000 µg/ml of myeloperoxidase in its compositions. In one representative embodiment, the compositions of the invention comprise from 10 to 5,000 µg/ml of myeloperoxidase and from 1 to 500 U/ml of glucose oxidase (see par. [0013]). The instant application discloses the same amounts of myeloperoxidase (see par. [0027] on pg. 7 of instant specification) and the same peroxide producing 
Regarding claims 4 and 5, Becquerelle teaches glucose oxidase as an example of the peroxide producing oxidase and glucose is the substrate and teaches its compositions can comprise 0.05 to 3,000 U/ml of glucose oxidase and 0.1 to 1,000 mM glucose (par. [0017,0042,0043]).
Regarding claims 6-11, Becquerelle teaches the compositions for inhibiting growth of microorganisms comprising at least three amino acids selected from glycine, L-alanine, D-alanine and L-proline (par. [0011], see Becquerelle claims 14,16).  Becquerelle also teaches the other species of the amino acids recited in instant claims 6-11 (see par. [0011], see claims 13,15).
Regarding claim 12, Becquerelle teaches the compositions comprise a peroxide producing oxidase effective to generate from 100 pmol to 50 µmol peroxide per ml per minute when in the presence of a substrate for the oxidase (see par. [0012]).
Regarding claims 13-15, Becquerelle teaches compositions of the invention comprise from 1 to 50,000 µg/ml of myeloperoxidase.  In other embodiments, the compositions of the invention comprise 0.1 to about 500 mM of each of the at least two amino acids. In one representative embodiment, the compositions of the invention comprise from 10 to 5,000 µg/ml of 
Regarding claim 16, Becquerelle teaches the human or animal subject to be treated is suffering from a microbial infection of the gums, eyes, ears, skin, soft tissue, wounds, vaginal areas, groin areas, bed sores or burn areas (par. [0018]).
Becquerelle renders obvious claims 1-16.

Response to Arguments
Applicant's arguments filed on 02/15/2021 have been fully considered but they are not persuasive.  Applicants argue that the instant invention achieves unexpected results because applicant surprisingly discovered that myeloperoxidase inhibition of endotoxin LPS/lipid A does not require haloperoxidase enzymatic generation of hypochlorite or singlet molecular oxygen.  Applicants argue that nothing in the prior art suggests that myeloperoxidase would be effective as an anti-LPS and anti-lipid A agent in the absence of haloperoxidase activity (see para across pgs. 6,7).  Applicants argue that the present combination of myeloperoxidase and peroxide-producing oxidase act synergistically to increase the detoxifying activity of myeloperoxidase and cite data in Examples 1-3 (see pg. 7).  Applicants argue the unexpected results as disclosed in Ex. 1-3 are sufficient to overcome the obviousness rejections of the claims over Becquerelle (see pg. 7 last para.).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore the instant claims are rendered obvious over Becquerelle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The rejections below are maintained and modified as necessitated by the amendments filed on 02/15/2021.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10, 13-15, and 17-21 of U.S. Patent No. 8,945,540 and in view of Allen’402 (USP 5,451,402; Iss. Sep. 19, 1995).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '540 claims in view of Allen’402 renders obvious that of the instant claims.

Allen’402 teaches methods for killing or inhibiting the growth of sporulating microorganisms selected from bacteria using compositions comprising myeloperoxidase (see claim 1, 3).  Allen’402 teaches its compositions are effective for inhibiting E. coli (a gram-negative bacteria, see Table 15).  Allen’402 teaches its compositions are useful in the therapeutic or prophylactic antiseptic treatment of human or animal subjects (col.3 lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of claims 6 and 15 of ‘540 patent and also treat gram-negative infections in subjects in need thereof. One of ordinary skill in the art would be motivated to do because Allen’402 teaches compositions comprising myeloperoxidase are effective for inhibiting E. coli (a gram-negative bacteria) and can be used in the therapeutic or prophylactic antiseptic treatment of human or animal subjects.
Regarding instant claims 1-2, limitations “the composition inhibits lipopolysaccharide endotoxin activity of gram-negative bacteria” and “the composition inhibits endotoxin activity of lipid A, the toxic component of lipopolysaccharide”, these limitations pertain to the intended outcome of the recited method. Since the methods of claims 6 and 15 of the ‘540 patent in view of Allen’402 render obvious a method of 
Regarding claim 3, the limitations “an amount that completely inhibits the lipopolysaccharide activity of the gram-negative bacteria, independent of haloperoxidase microbicidal activity by the myeloperoxidase” is an intended outcome of the recited method. The inhibition of the lipopolysaccharide activity of the gram-negative bacteria independent of haloperoxidase microbicidal activity by the myeloperoxidase is an inherent functional property of the myeloperoxidase. The ‘540 patent recites the amounts of the myeloperoxidase from 1 to 50,000 µg/ml of myeloperoxidase in its compositions (see claim 8) and from 10 to 5,000 µg/ml of myeloperoxidase (see claim 19) and from 1 to 500 U/ml of glucose oxidase (see claim 21). The instant application discloses the same amounts of myeloperoxidase (see par. [0027] on pg. 7 of instant specification) and the same peroxide producing oxidase at the same amounts (see par. [0027] on pg. 7 of instant specification). Therefore, the methods of ‘540 patent in view of Allen’402 which teaches administering a composition comprising myeloperoxidase and a peroxide producing oxidase (glucose oxidase) to a subject to treat gram-negative infections in subjects, would result in the same intended outcome as recited in claim 3.
Regarding instant claims 4 and 5, claims 1, 5, 13, and 14 of ‘540 patent recite the composition to be administered comprises glucose oxidase and glucose.

Regarding instant claim 12, claims 2 and 7 of the ‘540 patent recite compositions comprise a peroxide producing oxidase effective to generate from 100 pmol to 50 µmol peroxide per ml per minute when in the presence of a substrate for the oxidase.
Regarding instant claims 13-15, claims 6, 9, and 19-21 of the ‘540 patent recite compositions comprise from 1 to 50,000 µg/ml of myeloperoxidase, comprise from 10 to 5,000 µg/ml of myeloperoxidase, from 0.3 to 50 mM of glycine, from 0.3 to 50 mM of L-alanine, from 0.3 to 50 mM of L-proline, and from 1 to 500 U/ml of glucose oxidase.
Regarding instant claim 16, claims 10 and 17 of the ‘540 patent recite the human or animal subject to be treated is suffering from a microbial infection of the gums, eyes, ears, skin, soft tissue, wounds, vaginal areas, groin areas, bed sores or burn areas.
Therefore, instant claims 1-16 are rendered obvious over claims 6-10, 13-15, 17-21 of U.S. Patent No. 8,945,540 in view of Allen’402.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, 16, and 25 of U.S. Patent No. 6,294,168 in view of Allen’402 (USP 5,451,402; Iss. Sep. 19, 1995). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '168 claims in view of Allen’402 renders obvious that of the instant claims.

Allen’402 teaches methods for killing or inhibiting the growth of sporulating microorganisms selected from bacteria using compositions comprising myeloperoxidase (see claim 1, 3). Allen’402 teaches its compositions are effective for inhibiting E. coli (a gram-negative bacteria, see Table 15). Allen’402 teaches its compositions are useful in the therapeutic or prophylactic antiseptic treatment of human or animal subjects (col.3 lines 52-56). Allen’402 teaches its compositions to include useful agents that produce peroxide to be oxidases, such as glucose oxidase (see col. 6 lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of claims 1, 3, 12, 16, 25 of ‘168 patent to include a peroxide producing oxidase and to use the ‘168 compositions to also treat gram-negative infections in subjects in need thereof. One of ordinary skill in the art would be motivated to do because Allen’402 teaches compositions comprising myeloperoxidase are effective for inhibiting E. coli (a gram-negative bacteria) and can be used in the therapeutic or prophylactic antiseptic treatment of human or animal 
Regarding instant claims 1-2, limitations “the composition inhibits lipopolysaccharide endotoxin activity of gram-negative bacteria” and “the composition inhibits endotoxin activity of lipid A, the toxic component of lipopolysaccharide”, these limitations pertain to the intended outcome of the recited method.  Since the methods of claims 1, 3, 12, 16, 25 of the ‘168 patent in view of Allen’402 render obvious a method of administering to a human a composition comprising myeloperoxidase to treat gram-negative bacterial infections as recited in instant claim 1, it is expected the method of claims 1, 3, 12, 16, 25 of the ‘168 patent in view of Allen’402 would also have the same intended outcome as recited in claims 1 and 2.
Regarding claim 3, the limitations “an amount that completely inhibits the lipopolysaccharide activity of the gram-negative bacteria, independent of haloperoxidase microbicidal activity by the myeloperoxidase” is an intended outcome of the recited method. The inhibition of the lipopolysaccharide activity of the gram-negative bacteria independent of haloperoxidase microbicidal activity by the myeloperoxidase is an inherent functional property of the myeloperoxidase. Therefore, the methods of ‘168 patent in view of Allen’402 which teaches administering a composition comprising myeloperoxidase and a peroxide producing oxidase (glucose oxidase) to a subject to treat gram-negative 
Therefore, instant claims 1-3 are rendered obvious over claims 1, 3, 12, 16, 25 of U.S. Patent No. 6,294,168 in view of Allen’402.

Response to Arguments
Applicants have not argued the merits of the previous obviousness type double patenting rejections, but instead request the rejections be held in abeyance until after allowable subject matter is agreed upon because the final version of the claims is not yet known (pg. 8 of remarks filed on 02/15/2021).  A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657